DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 29 June 2022. Examiner acknowledges the amendments to claims 1 and 9. Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “portable relay terminal” (claims 1, 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without anything significantly more.
Claims 1 and 9 recite “a processor programmed to determine a tilt angle”/“obtaining an angle”, “a processor programmed to determine a posture”/“deciding a posture”, “a processor programmed to determine a variance value of the measured acceleration”/“obtaining a magnitude”, “a processor programmed to determine an activity state”/“determining an activity state”, “a processor programmed to determine transition from one activity state to another”/“determining a transition”, and “a processor configured to correct a signal time stamp”/“setting a time”, respectively, wherein the functions performed by this claim amount to an abstract idea as these limitations can be performed in the mind or by hand because “determine a tilt angle/obtaining an angle” can mathematically be done in the mind or by hand (Applicant’s Specification [0030], wherein the equations shown can be done in the head or by hand), “determine a posture/deciding a posture” can be done in the mind or by hand (Applicant’s Specification [0036], Table 1, wherein the postures can be decided by looking at data corresponding to the angles seen in [0036] and Table 1 and thinking about a corresponding posture), “determine a variance value/obtaining a magnitude” can mathematically be done in the mind or by hand (Applicant’s Specification [0044-0045], wherein the equation shown in [0045] can be done in the head or by hand), “determining an activity state” can be done by thinking about the posture (Applicant’s Specification [0043], wherein the determination based on a posture can be performed by thinking about the posture), “determining a transition” can be done by looking at data and thinking about it (Applicant’s Specification [0049], wherein the determination of a transition can be performed by looking at data and thinking about the data), and “correct a signal time stamp/setting a time” can mathematically be done in the mind or by hand (Applicant’s Specification [0054-0055, 0058], wherein the time setting can be done by hand or in the mind by looking at the data and manually setting the time).
Regarding claim 1, the limitation of “measure an acceleration” is considered an insignificant extra-solution activity as the method step amounts to mere data gathering (MPEP 2106.05(g)), which fails to integrate the abstract ideas into a practical application in Step 2A Prong Two. Furthermore, the limitations of “a measurement unit attached to a measurement target person” and “a measurement unit…configured to measure an acceleration” are well understood, routine, and conventional in the art because they are disclosed as being well understood, routine, and conventional in this field as the Applicant discloses “The measurement unit 101 is formed by a well-known acceleration sensor and attached to a measurement target person to measure acceleration” (Applicant’s Specification [0028]). In light of this disclosure, the limitations of “a measurement unit attached to a measurement target person” and “a measurement unit…configured to measure an acceleration” fail to integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B. Moreover, the claim recites the limitations of “a transmitter configured to transmit…via a portable relay terminal” and “a video or audio output device forming an external terminal”, wherein the functions of these limitations are considered generic computer functions (MPEP 2106.05(d)(II)). Furthermore, the claim recites that the functions are carried out on a device, wherein each determination step is performed on a processor, which would amount to no more than mere instructions to implement the abstract idea on a computer, which does not integrate the abstract ideas into a practical application in Step 2A Prong Two or amount to significantly more in Step 2B (MPEP 2106.05(f)). The claim is not patent eligible.
Regarding claim 9, the limitation of “measuring an acceleration in an action of a measurement target person” is considered an insignificant extra-solution activity as the method step amounts to mere data gathering (MPEP 2106.05(g)) (Applicant’s Specification [0028], wherein the measurement device is used to measure acceleration), which fails to integrate the abstract ideas into a practical application in Step 2A Prong Two.  The limitation of “measuring an acceleration in an action of a measurement target person” is well understood, routine, and conventional in the art because they are disclosed as being well understood, routine, and conventional in this field as the Applicant discloses “The measurement unit 101 is formed by a well-known acceleration sensor and attached to a measurement target person to measure acceleration” (Applicant’s Specification [0028]). In light of this disclosure, the limitation of “measuring an acceleration…” fails to add significantly more in Step 2B. Moreover, the claim recites the limitations of “transmitting…via a portable relay terminal” and “presenting…by the external terminal”, wherein the functions of these limitations are considered generic computer functions (MPEP 2106.05(d)(II)). The claim is not patent eligible.
Dependent claim 2 incorporates the non-statutory subject matter of claim 1 therein. The claim recites that “the measurement unit measures accelerations in three directions along X-, Y-, and Z-axes that are orthogonal to each other”, which is considered an insignificant extra-solution activity as the method step amounts to mere data gathering (MPEP 2106.05(g)), which fails to integrate the abstract idea into a practical application in Step 2A Prong Two. Moreover, this limitation is well understood, routine, and conventional in the art because they are disclosed as being well understood, routine, and conventional in this field as the Applicant discloses “The measurement unit 101 is formed by a well-known acceleration sensor to measure acceleration” (Applicant’s Specification [0028]). In light of this disclosure, the limitation fails to integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B.
Dependent claim 10 incorporates the non-statutory subject matter of claim 9 therein. The claim recites that “accelerations in three directions along X-, Y-, and Z-axes that are orthogonal to each other are measured”, which further limits the insignificant extra-solution activity of data gathering by defining what types of data are gathered, but is still amounts to mere data gathering (MPEP 2106.05(g)), and thus fails to integrate the abstract ideas into a practical application in Step 2A Prong Two. Moreover, this limitation is well understood, routine, and conventional in the art because they are disclosed as being well understood, routine, and conventional in this field as the Applicant discloses “The measurement unit 101 is formed by a well-known acceleration sensor to measure acceleration” (Applicant’s Specification [0028]). In light of this disclosure, the limitation fails to integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B.
Dependent claim 3 incorporates the non-statutory subject matter of claim 1 therein. The claim recites “a processor configured to determine a walking action” and “a processor configured to determine a state of a walking period”, wherein the functions performed by this claim amount to an abstract idea as these limitations can be performed in the mind or by hand because “obtaining a walking pace” can be performed by counting the measurement target’s steps (Applicant’s Specification [0079], wherein the function performed as disclosed can be done by visually counting the measurement targets steps over time), and “specifying a period of a walking state” can be performed by looking at walking data over time (Applicant’s Specification [0080], wherein the function performed as disclosed can be done by thinking about the walking pace over time).
Moreover, the claim recites that the functions are carried out on processors, which would amount to no more than mere instructions to implement the abstract ideas on a computer, which does not integrate the abstract ideas into a practical application in Step 2A Prong Two or amount to significantly more in Step 2B (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claims 4 and 5 incorporate the non-statutory subject matter of claim 1 therein. The claims recite a “a processor configured to down-sample time serially obtained data” and “a processor configured to down-sample time serially obtained data of the activity state”, respectively, both performed while assigning priority to each state, wherein the functions performed by these claims amount to abstract ideas as these limitations can be performed in the mind or by hand because “down-sampling” (in both cases) can be performed by mathematically adjusting the data in the mind or by hand (Applicant’s Specification [0102], wherein the function as disclosed can be performed by mathematically thinking about the data or performing the math by hand), and “assigning priority” can be done by thinking about the data (Applicant’s Specification [0101], wherein the function as disclosed can be done by thinking about the data).
Moreover, the claims recite that the functions are carried out on processors, which would amount to no more than mere instructions to implement the abstract ideas on a computer, which does not integrate the abstract ideas into a practical application in Step 2A Prong Two or amount to significantly more in Step 2B (MPEP 2106.05(f)). The claims are not patent eligible.
Dependent claims 6 and 12 incorporate the non-statutory subject matter of claims 1 and 9, respectively, therein. The claims recite “a processor configured to determine at least one of an average value, etc.”/“obtaining a statistic value”, respectively, wherein the function performed by these claims amount to abstract ideas as these limitations can be performed in the mind or by hand because “obtaining a statistic value” can be done by mathematically performing statistical tests on the data in the mind or by hand (Applicant’s Specification [0093], wherein the possible statistical values are obtainable by performing mathematical equations on the data in the mind or by hand).
The claims also recite “a processor configured to calculate a hear rate or heartbeat interval from an EKG”/“measuring physical information”, respectively, which is well understood, routine, and conventional in this field as disclosed by Krueger (US-3552383-A) (the EKG electrodes are connected to the organism in a manner well known in the art, thereby creating electrical signals corresponding to heartbeats). In light of this disclosure, the limitations of “a physical information measurement unit configured to measure physical information”/“measuring physical information” fail to integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B. Moreover, regarding claim 6, the claim recites that the functions are carried out on processors, which would amount to no more than mere instructions to implement the abstract idea on a computer, which does not integrate the abstract ideas into a practical application in Step 2A Prong Two or amount to significantly more in Step 2B (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claims 7 and 13 incorporate the non-statutory subject matter of claims 1 and 9, respectively, therein. The claims recite “a processor configured to calculate a heart rate or heartbeat interval from an EKG”/“measuring a heart rate”, “a processor configured to calculate a motion intensity”/“calculating a motion intensity”, and “a processor configured to determine at least one of an average value, etc.”/“obtaining a statistic value”, respectively, wherein the functions performed by these claims amount to abstract ideas as these limitations can be performed in the mind or by hand because “measuring a heart rate” can be done in the mind or by hand by looking at heart rate data (Applicant’s Specification [0086], wherein the heartbeat interval and heart rate can be calculated in the mind or by hand by looking at heart rate data), “calculating a motion intensity” can mathematically be done in the mind or by hand (Applicant’s Specification [0092], wherein the function as disclosed can mathematically be done in the mind or by hand given known data), and “obtaining a statistic value” can be done by mathematically performing statistical tests on the data in the mind or by hand (Applicant’s Specification [0093], wherein the possible statistical values are obtainable by performing mathematical equations on the data in the mind or by hand).
Moreover, regarding claim 7, the claim recites that the functions are carried out on processors, which would amount to no more than mere instructions to implement the abstract idea on a computer, which does not integrate the abstract ideas into a practical application in Step 2A Prong Two or amount to significantly more in Step 2B (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claims 8 and 14 incorporate the non-statutory subject matter of claims 1 and 9, respectively, therein. The claims define the first and second state, which merely further limits the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite the limitation “a portable relay terminal”, wherein this limitation is considered to be new matter as the specification and drawings only disclose “a relay terminal” (The transmission processing unit 305 transmits the acceleration data stored in the storage unit 303, and the like to the relay terminal 203 via the communication interface 306 (Applicant’s Specification, Paragraph [0070], Figures 5-6)).

Allowable Subject Matter
Claims 1, 9, and those dependent therefrom would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejections under 35 U.S.C. 101 set forth in this Office action.

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the 35 U.S.C. 101 rejections set forth in the previous office action (Applicant’s Remarks, Pages 7-9) have been considered but are not persuasive as the amended limitation of “a portable terminal relay” is considered to be generic computer functions (MPEP 2106.05(d)(II)), as the portable terminal relay merely transmits data, which had been previously established as being generic computer function. Moreover, Applicant discloses that the limitation of “measure an acceleration” cannot be performed in the mind or by hand, and is required by each of the claim limitations, thus making the limitation more than insignificant extra-solution activity which amounts to mere data gathering; however, this limitation Examiner has established that the limitation is considered to be well understood, routine, and conventional, as disclosed by the Applicant (Applicant’s Specification, Paragraph [0028]), wherein the limitation is still considered to be mere data gathering as the step of measuring an acceleration is not specifically required for the claim limitations that require acceleration data, as the other claim limitations can use the processor of claim 1 or the steps of claim 9 with previously measured acceleration data. Furthermore, Applicant asserts that the limitation regarding “the external terminal” is considered to integrate the abstract idea into a practical application; however, the external terminal is considered to be equivalent to a video or audio output device, wherein the functions of mere video or audio output are considered to be generic computer functions (MPEP 2106.05(d)(II)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791